In an action, inter alia, to declare that plaintiff is not the natural parent of defendant Julien L., plaintiff appeals from (1) an order of the Supreme Court, Nassau County, dated April 16, 1980, which denied his motion to direct defendants to submit to a blood grouping test, and (2) an order of the same court, dated June 27, 1980, which denied plaintiff’s motion for reargument. Appeal from order dated June 27, 1980 dismissed, without costs or disbursements. No appeal lies from the denial of a motion seeking reargument. Order dated April 16, 1980 reversed, without costs or disbursements, and motion to direct defendants to submit to a blood grouping test granted. In October, 1976, at the time plaintiff and defendant Nanette L. (Anonymous) were trying their divorce action, Nanette was pregnant with her seventh child. Plaintiff alleged that the child was not his. The trial terminated before the child, Julien, was bom in December, 1976. In a June, 1977 memorandum decision, in which it was held that Nanette was to be granted a divorce and plaintiff’s request for a divorce was to be denied, Mr. Justice Pantano noted that a determination regarding the paternity of Julien had to await a separate proceeding. In September, 1979 plaintiff initiated the instant declaratory judgment action to ascertain the paternity of Julien, and subsequently brought a motion to direct defendants to submit to a blood grouping test. Special Term erred in denying this request for relief. Plaintiff acted properly in pursuing his request for relief in a declaratory judgment action rather than invoking the Family Court Act (Matter of Salvatore S. v Anthony S., 58 AD2d 867). The motion was brought pursuant to this pending action. We further note that the record establishes that a notice to take a physical examination has been served pursuant to CPLR *6753121. Accordingly, the parties are to proceed with the examination. Mangano, J. P., Gibbons, Gulotta and O’Connor, JJ., concur.